Title: From George Washington to Richard Boulton, 24 June 1785
From: Washington, George
To: Boulton, Richard

 

Mr Boulton,
Mount Vernon 24th June 1785.

Your letter of the 4th inst: never reached me until Monday last. I do not enter into agreements, but with an intention of fulfilling them; & I expect the same punctuality on the part of those with whom they are made: you must therefore perform your’s with me, or abide the consequences.
The reason which you assign for not coming, is futile & can have no weight with your creditors; your property & your labour are all the means with which you can satisfy them; a mortgage or bill of sale of the first; & an order on me by way of security of the latter as your wages shall arise, is all they can desire (if your Tools are unsaleable) & these are in your power to give them.
You know the purposes for which I engaged you, & that they are important & urgent: that I waited a considerable time after Colo. Fitzhugh had recommended you to me, without applying elsewhere, for your answer; that near a month more has elapsed since our agreement took place; that the season is now far advanced, & workmen consequently so much engaged as not to be procured: In the mean while, the roof of my house yields to every rain, & the furniture in no part of it is secure from the injuries which result therefrom. These reasons, will fully justify my holding you to the engagement we have entered into, & I expect you will enter upon the performance of it without further delay, I am &[c].

G: Washington

